Appellant, at the beginning of his brief, states:
"1. Broadly it is sought by the appeal to have a reconsideration of the evidence with view to reversal of the findings disclosed by the final decree so that the questions for consideration will deal with sufficiency of evidence before the trial court to sustain the Chancellor in his decree." *Page 203 
There appear nine other paragraphs of questions sought to be presented but the first question above quoted is the controlling factor in each of the other questions stated.
There is disclosed in the record substantial evidence to support the final decree and, therefore, following the long established rule applicable in such cases, the decree will not be reversed but must be affirmed.
It is so ordered.
Affirmed.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.